Citation Nr: 0330746	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a disability of the 
spine and back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from November 1960 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Wichita, Kansas, 
Medical and Regional Office Center (RO) of the Department of 
Veterans Affairs (VA).  This case was last before the Board 
in June 2000, when some of the issues on appeal were decided 
and the claim for service connection for disability of the 
spine and back was remanded to the RO for further 
development.  

The Board notes that in written argument submitted in 
October 2003, the veteran's representative requested 
readjudication under of the claims denied as not well 
grounded in the Board's June 2000 decision.  The record 
reflects that the RO did readjudicate these claims in a 
December 2002 rating decision.  In addition, in January 
2003, the RO informed the veteran and his representative of 
this decision and the requirements to initiate an appeal of 
the decision.  To date, a notice of disagreement with the 
decision has not been associated with the claims folders.

The Board also notes that the veteran was provided a 
statement of the case in December 2002 on the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  At that time the veteran was informed of the 
requirement that he submit a timely substantive appeal to 
perfect his appeal on this issue.  The issue was not 
thereafter addressed in any communication from the veteran 
or his representative until October 2003, when the 
representative essentially stated in her informal hearing 
presentation that the veteran should be afforded another VA 
psychiatric examination.  The Board notes that this issue 
has not been certified as an issue on appeal and the 
representative did not identify it as an issue on appeal in 
her informal hearing presentation.  It is not properly 
before the Board at this time.  If the representative 
intended her informal hearing presentation to constitute a 
substantive appeal, she should so inform the RO, which 
should address the question of whether a timely substantive 
appeal has been submitted.

REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, 
if any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

By letter dated August 16, 2003, the RO attempted to satisfy 
the notification and duty to assist requirements of the 
VCAA.  By statute, the appellant had one year from the date 
of this letter in which to submit evidence to support and 
substantiate his claim.  See 38 U.S.C.A. § 5103(b) (West 
2003); see also Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  The RO has returned this 
appeal to the Board before the one-year period for response 
by the appellant has expired.  Moreover, the August 2003 
letter does not inform the appellant that he should submit 
medical evidence of chronic disability of his spine and back 
in service, medical evidence of arthritis of his spine 
within one year of his discharge from service or medical 
evidence of a nexus between current disability of his spine 
and back and his military service.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a).  
The appellant should specifically be 
told in this letter that he should 
submit or properly identify medical 
evidence of chronic disability of the 
spine and back in service, medical 
evidence of arthritis of the spine 
within one year of his discharge from 
service or medical evidence of a nexus 
between current disability of spine and 
back and his military service.   This 
letter should also inform the appellant 
that any information and evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should then undertake any 
other indicated development and 
readjudicate the issue on appeal.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the 
requisite opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to 
the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and 
argument on the remanded matter while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




